IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHAVOGUE SHANTRICE                       NOT FINAL UNTIL TIME EXPIRES TO
JANELL WILLIAMS,                         FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
        Appellant,
                                         CASE NO. 1D17-2173
v.

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed December 6, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        We affirm in this Anders 1 appeal, but remand for the trial court to correct the

judgment to reflect that the charge of false verification of ownership on a


1
    Anders v. California, 386 U.S. 738 (1967).
pawnbroker transaction form, section 539.001(8)(b)8.a., Florida Statutes, is a third-

degree felony, not a second-degree felony. See King v. State, 201 So. 3d 206 (Fla.

1st DCA 2016) (affirming in an Anders appeal but remanding for correction of

scrivener’s errors in the written judgment).

      AFFIRMED and REMANDED with instructions.

WOLF, ROWE, and WINSOR, JJ., CONCUR.




                                          2